Citation Nr: 0827559	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for burn scars of the anterior chest and left axilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  During the pendency of this claim, an 
October 2006 rating decision increased the disability rating 
to 20 percent.  This did not satisfy the veteran's appeal.

The veteran failed to appear for a Board hearing that was 
scheduled to be held in March 2006.  The veteran has offered 
no explanation as to why he failed to appear and has not 
requested that the hearing be rescheduled.  Therefore, the 
Board considered the hearing request withdrawn.  See 38 
C.F.R. § 20.704(d) (2007) (providing that failure to appear 
for a scheduled hearing to be treated as a withdrawal of the 
request).

This matter was previously before the Board and adjudicated 
in a decision dated in April 2007.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in February 2008, the 
Court granted a joint motion of the parties and remanded this 
matter to the Board for action consistent with the joint 
motion.


FINDING OF FACT

1.  The veteran's burn scars of the anterior chest and left 
axilla each cover an area of 18 square inches.  

2.  The left shoulder has 5 out of 5 motor strength in all 
planes, abduction of 0 to 105 degrees; and forward flexion of 
0 to 115 degrees, both of which diminish to 90 degrees with 
repetition.  

CONCLUSION OF LAW

The criteria for an initial disability rating higher than 20 
percent for burn scars of the anterior chest and left axilla 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7805 (2002, 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased initial disability rating 
for his service-connected burn scars of the anterior chest 
and left axilla.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in July 2002 and May 2006.  
Although the veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's burn scars of the anterior chest and left 
axilla are currently assigned a 20 percent rating, from the 
effective date of service connection, July 8, 2002.

The Board notes that the diagnostic codes governing scars 
were amended during the course of the veteran's claim.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to August 30, 2002, third 
degree burn scars, in an area or areas exceeding 6 square 
inches (38.7 square centimeters) warrant a 10 percent rating; 
a 20 percent rating is warranted for an area or areas 
exceeding 12 square inches (77.4 square centimeters); a 30 
percent rating is warranted for an area or areas exceeding 
one-half square foot (0.05 square meters); and a 40 percent 
rating is warranted for an area or areas exceeding 1 square 
foot (0.1 square meters).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2002).  

Under the criteria which became effective August 30, 2002, 
scars that are not on the head face, or neck, and are deep or 
cause limited motion in an area or areas warrant a 10 percent 
rating if the area or areas exceed 6 square inches (39 square 
centimeters),  a 20 percent rating if the area or areas 
exceed 12 square inches (77 square centimeters); a 30 percent 
rating if the area or areas exceed 72 square inches (465 
square centimeters); or a 40 percent rating if the area or 
areas exceed 144 square inches (929 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A deep scar 
is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (2007).

Under both versions of the rating schedule, scars that are in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 
(2007).

On VA examination in August 2006, the examiner described a 
scar of the left anterior chest wall and a scar of the 
anterior axillary region that ran through the axilla and 
curved down the left posterior flank, each of which measured 
18 square inches.  

As the veteran's scars do not involve an areas  that exceeds 
one-half square foot (72 square inches), he is not entitled 
to a 30 percent rating under either the old or revised rating 
criteria of Diagnostic Code 7801.  

In so finding, the Board notes that the criteria under both 
versions of Diagnostic Code 7801 are stated as a range of 
measurements.  However, as each range includes the values 
that exceed the stated value, the next higher rating is not 
more nearly approximated than the lower rating until the base 
value for the next higher rating is exceeded.  In other 
words, a value that is closer to the higher rating than to 
the lower rating does not more nearly approximate the 
criteria for the higher rating, because the intervening 
values are specifically encompassed by the lower rating and 
are specifically excluded from the higher rating.  When terms 
of regulation are unambiguous, "no further inquiry is usually 
required."  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002), citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).

The parties to the joint motion stipulated that the Board 
failed to address why the veteran's scars, "which appear to 
be on the anterior and posterior surfaces of the appellant's 
trunk," (joint motion, p. 5) should not be rated separately 
per the Note following Diagnostic Code 7801.  The Board notes 
initially that it does not interpret the statement of the 
parties as having in fact stipulated the location of the 
scars, but rather, as a statement of one possibility for 
their location, and as an indictment of the Board's 
explanation for its previous conclusion.  As will now be 
discussed, the Board finds that the veteran's scars should 
not be separately evaluated.  

The Board notes that, contrary to the observation of the 
parties, the word "trunk" does not appear anywhere in the 
August 2006 report.  Rather, the word "posterior," as used 
by that examiner, modifies the word "flank."   The word 
"flank" is defined as "the side of the body inferior to 
the ribs and superior to the ilium."  Dorland's Illustrated 
Medical Dictionary 637 (28th ed. 1994).  The posterior 
portion of the flank is still the flank, and is not the 
posterior surface of the trunk, as the parties have 
suggested.  In other words, the Board does not interpret the 
examiner's statements as encompassing the posterior portion 
of the trunk at all.  Rather, the examiner has described 
scars located on the veteran's front (anterior chest) and 
side (flank).  

The Board's finding is consistent with the service treatment 
records, which do not refer to the posterior surface of the 
trunk, but to the left shoulder and axilla.  Indeed, the 
veteran's scars were diagrammed by the November 1969 VA 
examiner.  Those diagrams clearly show involvement of the 
left anterior chest wall and left axilla.  There is no 
involvement of the posterior surface of the trunk.  

Based on this evidence, the Board concludes that the 
veteran's scars are not widely separated, but involve 
proximally situated areas of the veteran's chest and 
underarm.  The Board concludes therefore that the veteran's 
scars do not fall under the provisions of Note (1), and the 
assignment of separate disability ratings for the two scars 
is not appropriate.  

Under both versions of the rating schedule, scars may 
alternatively be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 
2007).  

In the joint motion, the parties also stipulated that the 
Board failed to provide adequate reasons or bases with regard 
to why the veteran was not entitled to a separate 20 percent 
rating under DC 5201 for limitation of motion, in addition to 
the rating under Diagnostic Code 7801 for scars that cause 
limited motion.  As discussed above, Diagnostic Code 7801 
governs scars, other than head, face, or neck, that are deep 
or that cause limited motion.  Limitation of motion is 
therefore the type of symptomatology that is contemplated 
under the criteria for Diagnostic Code 7801.  

The Board's finding is further underscored by the fact that 
Diagnostic Code 7802 (scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion) 
provides a maximum 10 percent rating.  The only meaningful 
distinction between these two codes is limitation of motion, 
or alternatively, the depth of the scar, which is not a 
factor in this case.  See also Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].  Thus, 
limitation of motion accounts for the difference between a 
maximum 10 percent rating and a maximum 40 percent rating for 
scars of equal size.  Limitation of motion is clearly 
compensated under Diagnostic Code 7801, and therefore, a 
separate disability rating under Diagnostic Code 5201 for 
limitation of motion of the same part would doubly compensate 
the veteran for identical symptomatology.  This violates VA's 
fundamental principle relating to pyramiding.  See 38 C.F.R. 
§ 4.14.

Notwithstanding the inappropriateness of a separate rating 
for limitation of motion under Diagnostic Code 5201 (by way 
of 7805), the Board must evaluate the veteran's limitation of 
motion under that code for the purpose of determining whether 
that code would prove more favorable to the veteran than 
Diagnostic Code 7801.  

In the veteran's case, his scars limit motion of his left 
shoulder.  The veteran is left-handed.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, a 20 percent rating is 
assigned where motion in the arm is limited to the shoulder 
level (90 degrees) for both the minor extremity and major 
extremity.  Where motion is limited to midway between the 
side and shoulder level (45 degrees), a 20 percent rating is 
assigned for the minor extremity and a 30 percent rating is 
assigned for the major extremity.  Where motion is limited to 
25 degrees from the side, a 30 percent rating is assigned for 
the minor extremity and a 40 percent rating is assigned for 
the major extremity.  

Diagnostic Code 5201 does not authorize a compensable rating 
for motion that exceeds the shoulder level (90 degrees), and 
38 C.F.R. § 4.31 (2007) provides that in every instance where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide for a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.

Full range of motion of the shoulder is zero degrees to 180 
degrees on forward elevation (flexion) and on abduction.  38 
C.F.R. § 4.71, Plate I (2007).

The veteran underwent a VA examination in February 2003.  At 
that time, the veteran complained of pain and flare-ups of a 
sudden loss of strength in his left shoulder, with onset in 
the past year.  The VA examiner reported that the veteran's 
left shoulder demonstrated 0 to 105 degrees of motion on 
abduction, which diminished to 90 degrees with repetition, 
and 0 to 115 degrees of motion on forward flexion, which 
diminished to 90 degrees with repetition.  

The August 2006 VA examiner reported that the examination 
revealed that there was no redundancy of skin under the 
axilla, which according to the veteran caused pain with 
abduction or forward flexion of the shoulder.  The VA 
examiner indicated that the veteran had 100 degrees each on 
abduction and forward flexion of the left arm with no pain or 
change with repeat testing.  The veteran denied that he 
experienced flare-ups, and the VA examiner noted that there 
was no additional limitation on account of pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

The findings of the August 2006 examination show motion of 
the left arm that exceeds the shoulder level.  Moreover, 
motion of the left arm was not additionally limited by flare-
ups, pain, fatigue, weakness, or lack of endurance on 
repetitive use.  These results clearly do not support the 
assignment of more than a 20 percent rating. 

The baseline findings of the February 2003 examiner are 
similar.  Motion on abduction and forward flexion exceeded 
shoulder level.  However, the February 2003 examiner found 
that, with repetition, range of motion decreased to 90 
degrees.  Thus, at times, the veteran experienced limited 
motion of the type and degree contemplated for a 20 percent 
rating.  He also experienced a sudden loss of strength 
approximately twice a month, lasting for 20 minutes.  
Otherwise, the examiner found no activity restrictions.  

None of the evidence shows limitation of motion that more 
nearly approximates motion limited to 25 degrees from the 
side than motion limited to midway between the side and 
shoulder level.  Accordingly, the limitation of motion would 
not warrant more than a 20 percent rating under Diagnostic 
Code 5201, and there would be no advantage to the veteran in 
rating the disability under Diagnostic Code 5201 rather than 
Diagnostic Code 7805.  

The veteran's scars could conceivably receive separate 
ratings under Diagnostic Code 5201 and under a scar code that 
does not include limitation of motion.  However, the Board 
finds that, in practice, this would not produce a higher 
combined rating.  To warrant a 10 percent rating under 
Diagnostic Code 7802, the veteran's scars would have to 
measure 144 square inches or greater.  As discussed above, 
the scars measure 18 square inches each.  Moreover, the scars 
have not been found to be unstable, or painful on examination 
as required for compensable ratings under Diagnostic Codes 
7803 and 7804.  On VA examination in February 2003, the scars 
were non mobile, minimally tender, and showed no erythema.  

In August 2006, the scars were nontender on examination, but 
were noted to cause pain with motion.  However, such painful 
restricted motion has already been specifically considered as 
supporting the rating for limitation of motion.  Indeed, 
without consideration of such symptomatology, the current 
rating would not be supported.  There is therefore no basis 
within the bounds of 38 C.F.R. § 4.14 to assign a separate 
rating for limitation of motion and scarring under any of the 
applicable diagnostic codes.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 20 percent.   See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Other Considerations

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  By regulation, extra-
schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  

The record reflects that the veteran has not required 
frequent hospitalizations for his service-connected scars, 
and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  

Clearly, the veteran's service connected scars interfere with 
his industrial capacity, and limit his ability to engage in 
certain activities.  However, the disability rating assigned 
is recognition that industrial capabilities are impaired to a 
certain degree.  See Van Hoose, 4 Vet. App. at 363 (1993).  
In the Board's view, the type of impairment demonstrated on 
examination is completely consistent with the disability 
rating assigned.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating higher than 20 
percent for burn scars of the anterior chest and left axilla 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


